Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
the at least one gas knife opening is closer to the substrate and/or substrate table than the at least one gas supply opening, and/or the at least one gas knife opening has a smaller surface area on the surface of the fluid handling structure than the at least one gas supply opening in claim 11
wherein the at least one gas supply opening comprises a mesh, a sieve, porous material and/or array of holes in claim 17
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objection
Claim 6 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
In this instance, the first gas velocity being greater that the second gas velocity (claim 2) is equivalent to the first flow speed being greater than the second flow speed (claim 6).
Claim Rejections – 35 U.S.C. §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 3 recites “the substantially pure CO2 gas is humidified CO2 gas”. It is unclear how substantially pure CO2 could be humidified CO2, since the presence of humidity/water vapor would render the CO2 gas impure. For the purpose of this action, it is assumed that in claim 1 and 3 “substantially pure CO2 gas is replaced with ‘CO2 gas'’.
Claim Rejections – 35 U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willems et al (US 2012/0069309).
Claims 1 and 7:    Willems et al disclose (Figs. 5-9) an immersion system comprising a fluid handling structure (12) configured to contain immersion fluid to a region (11), the fluid handling structure having, at a boundary of a space: at least one gas knife (61) opening in a radially outward direction from the space; and at least one 2 gas through the at least one gas knife opening and the at least one gas supply opening so as to provide an atmosphere of CO2 gas adjacent to, and radially outward of, the space (since claim 8, which depends on claim 1, recites that the gas supply system comprises a gas source, the Examiner interprets the gas supply system of claim 1 to be the piping that connects to a gas source/s. Therefore, the piping of Willems is capable of supplying CO2 gas as claimed). With regard to claim 7, Figs.7-9 show that the gas supply system (61 and 300) is part of the fluid handling structure 12.
Claims 2, 4 and 6:    Since 61 and 300 have individual sources of gas, the apparatus is capable of a scenario wherein the gas exits the at least one gas knife opening at a first gas velocity or speed and the gas exits the at least one gas supply opening at a second gas velocity or speed, the first gas velocity/speed being greater than the second gas velocity/speed.
Claim 5:   Fig. 6 and [0067] teach that the fluid handling structure comprises a meniscus controlling feature (50) to resist passage of the immersion fluid in a radially outward direction from the space (“creates a gas flow as illustrated by arrows 100 and this gas flow is effective to pin the meniscus 90 between the openings 50 substantially in place”), the meniscus controlling feature being radially inward of the at least one gas knife opening (50 is radially inward of 61).
Claim 8:    Willems et al’s gas supply system comprises at least one gas source (360 and 64, see Fig. 7 and corresponding text) to provide gas to the at least one gas knife opening and the at least one gas supply opening (Note that the claim does not 
Claim 9:   Willems et al teach (Fig. 7) that the gas supply system comprises a first path between a first gas source (64) and the at least one gas knife opening (opening in 61) and a second path between a second gas source (360) and the at least one gas supply opening, wherein the second path comprises a flow restrictor section ([0104] teaches that controller 500 controls the flow of gas through 300, this would require a flow restrictor section in the form of a control valve or the like)
Claims 13 and 15 are corresponding device manufacturing methods using the apparatus of claims 1 and 4.
Claims 14 and 16 are the lithographic apparatus comprising the immersion systems of claims 1 and 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Willems et al (US 2012/0069309) in view of Chonan et al (US 2012/0062860).
Claim 3:    Willems et al disclose the immersion system of claim 1, but do not appear to specify that the CO2 gas is humidified CO2 gas. Chonan et al disclose [0137] the use of humidified gas in liquid confinement structures of immersion exposure 2, so as to suppress the evaporation of immersion liquid upon contacting the CO2, thus minimizing temperature and refractive index variations.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Willems et al (US 2012/0069309) in view of Nakano (US 2004/0263809).
Claim 17:   Willems et al disclose (Figs. 5-9) a fluid handling structure (12) configured to contain immersion fluid to a region (11), the fluid handling structure having, at a boundary of a space: at least one gas knife (61) opening in a radially outward direction from the space; and at least one gas supply opening (opening in 300) in the radially outward direction from the at least one gas knife opening relative to the space;
Willems et al do not appear to specify that the at least one gas supply opening comprises a mesh, a sieve, porous material and/or array of holes.
Nakano teaches [0124] the use of a porous member at a gas outlet port of an immersion system. 
It would have been obvious to one of ordinary skill in the art prior to the filing of the instant application to use the porous member taught by Nakano in the gas supply opening taught by Willems et al to suppress non-uniformity/turbulence of the ejected gas
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 2, 4-8, 11, 13-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 9-12 and 16, of U.S. Patent No. 10,859,919 (‘919 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1:   ‘919 claims an immersion system comprising a fluid handling structure configured to contain immersion fluid to a region, the fluid handling structure having, at a boundary of a space (C27L36-39): at least one gas knife opening in a radially outward direction from the space (C27L44); and at least one gas supply opening in the radially outward direction from the at least one gas knife opening relative to the space (C27L45-46); and the immersion system further comprising a gas supply system configured to supply CO2 gas through the at least one gas knife opening and the at least one gas supply opening so as to provide an atmosphere of CO2 gas adjacent to, and radially outward of, the space (the gas supply system inherent to claim 1 of ‘919 is capable of supplying CO2 as claimed). 
Claims 2, 4, 6, 15, 16:    ‘919 claims wherein the gas exits the at least one gas knife opening at a first gas velocity and the gas exits the at least one gas supply opening at a second gas velocity, the first gas velocity being greater than the second gas velocity (C28L27-31). Claims 15 and 16 are the device manufacturing method and lithographic 
Claim 5:   ‘919 claims the immersion system of claim 1, wherein the fluid handling structure comprises a meniscus controlling feature to resist passage of the immersion fluid in a radially outward direction from the space, the meniscus controlling feature being radially inward of the at least one gas knife opening (C27L56-60).
Claim 7:   ‘919 claims the immersion system of claim 1, wherein the fluid handling structure comprises the gas supply system (C27L36).
Claim 8:   ‘919 claims the immersion system of claim 1, wherein the gas supply system comprises at least one gas source to provide gas to the at least one gas knife opening and the at least one gas supply opening (C28L23-26/ claim 9).
Claim 11:   ‘919 claims the immersion system of claim 1, wherein the at least one gas knife opening and the at least one gas supply opening are on a surface of the fluid handling structure facing a substrate and/or a substrate table (C27L65 – C28L1), wherein the at least one gas knife opening is closer to the substrate and/or substrate table than the at least one gas supply opening (C27L53-55), and/or the at least one gas knife opening has a smaller surface area on the surface of the fluid handling structure than the at least one gas supply opening (C28L1-4/claim 4).
Claim 13 is the device manufacturing method corresponding to claim 11 of ‘919, and as such is an obvious use of the apparatus of claim 11.
Claim 14:    ‘919 claims a lithographic apparatus comprising an immersion system comprising the fluid handling structure of claim 1 (C28L32-35/claim 11).
Claim 17:   ‘919 claims (claim 12) a fluid handling structure configured to contain immersion fluid to a region, the fluid handling structure having, at a boundary of a space (C28L36-39): at least one gas knife opening in a radially outward direction from the space (C28L44); and at least one gas supply opening in the radially outward direction from the at least one gas knife opening relative to the space (C28L47-48), wherein the at least one gas supply opening comprises a mesh, a sieve, porous material and/or array of holes (claim 16).
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,859,919 (‘919) in view of Chonan et al (US 2012/0062860). 
Claim 3:    ‘919 claims the immersion system of claim 1, but do not appear to specify that the CO2 gas is humidified CO2 gas. Chonan et al disclose [0137] the use of humidified gas in liquid confinement structures of immersion exposure systems. It would have been obvious to one of ordinary skill in the art to modify the claim of ‘919 with the use of humidified CO2, so as to suppress the evaporation of immersion liquid upon contacting the CO2, thus minimizing temperature and refractive index variations.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,859,919 (‘919) in view of Willems et al (US 2012/0069309).
Claim 9:   ‘919 claims the immersion system of claim 8, but does not appear to specify that the gas supply system comprises a first path between a first gas source and the at least one gas knife opening and a second path between a second gas source and the at least one gas supply opening, wherein the second path comprises a flow restrictor .
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 8, 10, 11, 12,14, 17, 20 of U.S. Patent No. 10,551,748 (‘748 hereafter). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1, 7:   ‘748 claims an immersion system comprising a fluid handling structure configured to contain immersion fluid to a region, the fluid handling structure having, at a boundary of a space: at least one gas knife opening in a radially outward direction from the space; and at least one gas supply opening in the radially outward direction from the at least one gas knife opening relative to the space; and the immersion system further comprising a gas supply system configured to supply CO2 gas through the at least one gas knife opening and the at least one gas supply opening so as to provide an atmosphere of CO2 gas adjacent to, and radially outward of, the space (C27L20-32/Claim 1). Claim 5 of ‘748 also reads on Claim 1, since the system of claim 5 of ‘748 
Claims 2, 4, 6:   ‘748 claims the immersion system of claim 1, wherein the gas exits the at least one gas knife opening at a first gas velocity and the gas exits the at least one gas supply opening at a second gas velocity, the first gas velocity being greater than the second gas velocity (C27L38-43/Claim 2). Claims 14 and 18 of ‘748 also reads on claims 2, 4 and 6
Claim 3:   ‘748 claims the immersion system of claim 1, wherein the CO2 gas is humidified CO2 gas (C27L46-47/Claim 3).
Claim 5:    ‘748 claims the immersion system of claim 1, wherein the fluid handling structure comprises a meniscus controlling feature to resist passage of the immersion fluid in a radially outward direction from the space, the meniscus controlling feature being radially inward of the at least one gas knife opening (C28L4-8/Claim 6).
Claim 8:   ‘748 claims the immersion system of claim 1, wherein the gas supply system comprises at least one gas source to provide gas to the at least one gas knife opening and the at least one gas supply opening (C27L32-35/Claim 1). Claim 8 of ‘748 also reads on claim 8.
Claim 9:  Claim 8 of ‘748 claims the immersion system of claim 8, and claim 9 of ‘748 claims that the gas supply system comprises a first path between a first gas source and the at least one gas knife opening and a second path between a second gas source and the at least one gas supply opening, wherein the second path comprises a flow 
Claim 10:   Claim 10 of ‘748 claims that the first gas source and the second gas source are the same gas source.
Claim 11:   ‘748 claims the immersion system of claim 1 (see claim 5 of ‘748), wherein the at least one gas knife opening and the at least one gas supply opening are on a surface of the fluid handling structure facing a substrate and/or a substrate table, wherein the at least one gas knife opening is closer to the substrate and/or substrate table than the at least one gas supply opening, and/or the at least one gas knife opening has a smaller surface area on the surface of the fluid handling structure than the at least one gas supply opening (C28L24-33/Claim 11).
Claim 12:    ‘748 claims that the fluid handling structure is configured to dynamically control the amount of gas supplied to the gas knife opening by redirecting gas to the gas knife opening from the gas supply opening, or from the gas knife opening to the gas supply opening (Claim 12).
Claims 13 and 14:   ‘748 claims a lithographic apparatus comprising an immersion system comprising the fluid handling structure of claim 1 and a device manufacturing method comprising using the fluid handling structure of claim 1 in a lithographic apparatus (Claim 14).
Claims 15 and 16:  ‘748 claims a lithographic apparatus comprising an immersion system comprising the fluid handling structure of claim 4 and a device manufacturing method comprising using the fluid handling structure of claim 4 in a lithographic apparatus (Claim 14).
Claim 17:   ‘748 claims a fluid handling structure configured to contain immersion fluid to a region, the fluid handling structure having, at a boundary of a space: at least one gas knife opening in a radially outward direction from the space; and at least one gas supply opening in the radially outward direction from the at least one gas knife opening relative to the space, wherein the at least one gas supply opening comprises a mesh, a sieve, porous material and/or array of holes (C30L16-24/Claim 20).
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And if the Double Patenting rejections above are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art teaches the limitations of claims 1 and 9 as presented above. The prior art does not anticipate or render obvious, alone or in combination, that the first gas source and the second gas source are the same gas source (claim 10), that the at least one gas knife opening is closer to the substrate and/or substrate table than the at least one gas supply opening, and/or the at least one gas knife opening has a smaller surface area on the surface of the fluid handling structure than the at least one gas supply opening (claim 11), or that the fluid handling structure is configured to dynamically control the amount of gas supplied to the gas knife opening by redirecting gas to the gas knife opening from the gas supply opening, or from the gas knife opening to the gas supply opening (claim 12).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        12/3/2021